 


109 HR 597 IH: To amend the Internal Revenue Code of 1986 to permanently extend the Indian employment credit and the depreciation rules for property used predominantly within an Indian reservation.
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 597 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Sullivan (for himself and Mr. Boren) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to permanently extend the Indian employment credit and the depreciation rules for property used predominantly within an Indian reservation. 
 
 
1.Permanent extension of Indian employment credit and depreciation rules for property on Indian reservations
(a)Employment creditSection 45A of the Internal Revenue Code of 1986 (relating to Indian employment credit) is amended by striking subsection (f).
(b)Depreciation rulesSubsection (j) of section 168 of such Code (relating to property on Indian reservations) is amended by striking paragraph (8). 
 
